Mason, J.
(concurring specially): I concur upon the ground that the clause in question, so far as is vital here, relates essentially *525to the character and circumstances of the accident insured against, rather than to the court procedure by which a fact may be established. I think it not entirely inappropriate to suggest a matter not presented and not arising upon the record: The defendant is an Iowa corporation. As shown in the foregoing opinion, the supreme court of that state holds such a clause to be valid. That consideration, if it had been invoked, would appear to be controlling. (Modern Woodmen of America v. Mixer, decided by the federal supreme court April 13, 1925.)
Johnston, C. J., Harvey and Hopkins, JJ., dissenting.